DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted June 25, 2020, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the lithium batteries" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that this limitation be amended to “lithium battery cells”.
Claim 15 recites the limitation "the lithium batteries" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that this limitation be amended to “lithium battery cells”.
Claim 16 recites the limitation "the lithium batteries" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that this limitation be amended to “lithium battery cells”.
Claim 16 recites the limitation "the lithium batteries" in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that this limitation be amended to “lithium battery cells”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-12 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Iwamoto (US 2004/0185334).
Regarding claim 1, Iwamoto teaches a method for manufacturing an all-solid lithium battery (integrated battery 10), comprising: providing a substrate (substrate 11); and forming M rows x N columns of lithium battery cells on the substrate, wherein each of the lithium battery cells comprises a positive electrode current collector layer, a positive electrode layer, an electrolyte layer, a negative electrode layer, and a negative electrode current collector layer, M≥1, N≥1, and at most one of M and N is 1 (Figs. 1 and 2). 
Regarding claim 2, Iwamoto teaches a method further comprising: forming a first electrode and a second electrode on the substrate (Fig. 2).  
Regarding claim 8, Iwamoto teaches an all-solid lithium battery, comprising:
all-solid lithium battery (integrated battery 10), comprising:
a substrate (substrate 11); and M rows x N columns of lithium battery cells disposed on the substrate; and wherein each of the lithium battery cells comprises a positive electrode current collector layer, a positive electrode layer, an electrolyte layer, a negative electrode layer, and a negative electrode current collector layer, M≥1, N≥1, and at most one of M and N is 1 (Figs. 1 and 2).
Regarding claim 9
Regarding claim 10, Iwamoto teaches an all-solid lithium battery further comprising a first connection layer (positive electrode terminal 44 or negative electrode terminal 45) and a second connection layer (positive electrode terminal 44 or negative electrode terminal 45); and wherein the first connection layer is disposed on a same layer as the positive electrode current collector layer (both are disposed on top of the substrate; Figs. 2 and 4), and fully capable of being used for connecting the positive electrode current collector layers of adjacent lithium battery cells and connecting the positive electrode current collector layer of a first column of lithium battery cells to the first electrode (para. [0075]); and the second connection layer is disposed on a same layer as the negative electrode current collector layer (both are disposed on top of the substrate; Figs. 2 and 4), and fully capable of being used for connecting the negative electrode current collector layers of the adjacent lithium battery cells and connecting the negative electrode current collector layer of a last column of the lithium battery cell to the second electrode (para. [0075]).
The recitations "used for connecting the positive electrode current collector layers of adjacent lithium battery cells and connecting the positive electrode current collector layer of a first column of lithium battery cells to the first electrode" and “used for connecting the negative electrode current collector layers of the adjacent lithium battery cells and connecting the negative electrode current collector layer of a last column of the lithium battery cell to the second electrode” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 11, Iwamoto teaches an all-solid lithium battery further comprising a first connection layer (positive electrode terminal 44 or negative electrode terminal 45) and a second connection layer (positive electrode terminal 44 or negative electrode terminal 45); and wherein the first connection layer is disposed on a same layer as the positive electrode current collector layer (both are disposed on top of the substrate; Figs. 2 and 4), and fully capable of being used for connecting the positive electrode current collector layer of each of the lithium battery cells to the first electrode (para. [0075]); and the second connection layer is disposed on a same layer as the negative electrode current collector layer (both are disposed on top of the substrate; Figs. 2 and 4), and fully capable of being used for connecting the negative electrode current collector layer of each of the lithium battery cells to the second electrode (para. [0075]).
In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 12
Regarding claim 19, Iwamoto teaches an all-solid lithium battery further comprising an isolation layer (plain portions 14a and 14b) disposed on the substrate (Fig. 2); and wherein the isolation layer is used for isolating isolates the positive electrode current collector layer, the positive electrode layer, the electrolyte layer, and the negative electrode layer of adjacent lithium battery cells. (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334).  
Regarding claim 3, Iwamoto teaches wherein the forming of the M rows x N columns of lithium battery cells on the substrate comprises: 
forming the positive electrode current collector layer of the M rows x N columns of lithium battery cells and a first connection layer on the substrate, the first connection layer (positive electrode current being used for connecting the positive electrode current collector layers of adjacent lithium battery cells and connecting the positive electrode current collector layer of a first column of lithium battery cells to the first electrode (Fig. 2); 
forming an isolation layer for isolating adjacent lithium battery cells on the substrate (strip-shaped plain portion 14b; Fig. 2); and 

Iwamoto is silent regarding sequentially forming the positive electrode layer, the electrolyte layer and the negative electrode layer on the positive electrode current collector layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing an all-sodium lithium battery of Iwamoto by sequentially forming the positive electrode layer, the electrolyte layer and the negative electrode layer on the positive electrode current collector layer when doing so is a more efficient way of manufacturing the all-solid lithium battery.  The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  MPEP § 2144.04. 
Regarding claim 4, Iwamoto teaches wherein the forming of the M rows x N columns of lithium battery cells on the substrate comprises: 
forming the positive electrode current collector layer of the M rows x N columns of lithium battery cells and a first connection layer on the substrate, the first connection layer (positive electrode current being used for connecting the positive electrode current collector layers of adjacent lithium battery cells and connecting the positive electrode current collector layer of a first column of lithium battery cells to the first electrode (Fig. 2); 

forming the negative electrode current collector layer and a second connection layer on the negative electrode layer and the isolation layer, the second connection layer being used for connecting the negative electrode current collector layer of each of the lithium battery cells to the second electrode (Fig. 2).
Iwamoto is silent regarding sequentially forming the positive electrode layer, the electrolyte layer and the negative electrode layer on the positive electrode current collector layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing an all-sodium lithium battery of Iwamoto by sequentially forming the positive electrode layer, the electrolyte layer and the negative electrode layer on the positive electrode current collector layer when doing so is a more efficient way of manufacturing the all-solid lithium battery.  The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  MPEP § 2144.04. 
Regarding claim 13, Iwamoto teaches an all-solid lithium battery wherein there is an interval between adjacent lithium battery cells (para. [0047]).  Iwamoto is silent regarding an all-solid lithium battery wherein the interval between adjacent lithium batteries is 1-100 microns.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the all-solid lithium battery of Iwamoto such that the interval between adjacent lithium batteries is 1-. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334) as applied to claim 3 above, and further in view of Shacklette et al. (US 2011/0223467).
Regarding claim 5, Iwamoto teaches a method of manufacturing an all-solid lithium battery wherein the forming of the positive electrode current collector layer comprises depositing a positive electrode current collector film on a substrate (paras. [0062] and [0063]).  However, Iwamoto is silent regarding a method wherein the positive electrode current collector film is etched by a laser process or a photolithography process to form the positive electrode current collector layer and the first connection layer; or forming the positive electrode current collector layer of the M rows x N columns of lithium battery cells on the substrate by an evaporation process using a first mask, and forming the first connection layer by the evaporation process using a second mask.  However, Shacklette et al. teaches that it is known in the art to have a method of manufacturing an all-solid lithium battery wherein the forming of the positive electrode current collector layer comprises etching the positive electrode current collector film by a laser process or a photolithography process to form the positive electrode current collector layer and the first connection layer (paras. [0067] and [0068]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the all-solid lithium battery of Iwamoto wherein the forming of the positive electrode current collector layer .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334) as applied to claim 3 above, and further in view of Kwak et al. (US 2017/0301955).
Regarding claim 6, Iwamoto teaches a method of manufacturing an all-solid lithium battery wherein the forming of the negative electrode current collector layer comprises depositing a negative electrode current collector film on the negative electrode layer and the isolation layer (paras. [0062] - [0066]).  Iwamoto is silent regarding a method of manufacturing an all-solid lithium battery wherein the forming of the negative electrode current collector layer and the second connection layer on the negative electrode layer and the isolation layer comprises: etching the negative electrode current collector film by a laser process to form the negative electrode current collector layer and the second connection layer; or forming the negative electrode current collector layer on the negative electrode layer and the isolation layer by an evaporation process using a first mask, and forming the second connection layer by the evaporation process using a second mask.  However, Kwak et al. teaches that it is known in the art to have a method of manufacturing an all-solid lithium battery wherein the forming of the negative electrode current collector layer comprises etching the negative electrode current collector film by a laser process to form the negative .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334) as applied to claim 1 above, and further in view of Kwak et al. (US 2017/0301955).
Regarding claim 7, Iwamoto is silent regarding a method of manufacturing an all-solid lithium battery further comprising: forming an encapsulation layer on the lithium battery cells.  However, Kwak et al. teaches that it is known in the art for a method of manufacturing an all-solid lithium battery further comprising: forming an encapsulation layer on the lithium battery cells (para. [0022]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing an all-solid lithium battery of Iwamoto by incorporating the step of forming an encapsulation layer on the lithium battery cells as taught by Kwak et al. in order to protect the active component materials of the lithium battery cells (Kwak et al., para. [0022]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334) as applied to claim 8 above, and further in view of Kwak et al. (US 2017/0301955).
Regarding claim 17, Iwamoto is silent regarding a method of manufacturing an all-solid lithium battery further comprising: forming an encapsulation layer disposed on the lithium battery cells.  However, Kwak et al. teaches that it is known in the art for a method of manufacturing an all-solid lithium battery further comprising: forming an encapsulation layer disposed on the lithium battery cells (para. [0022]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing an all-solid lithium battery of Iwamoto by incorporating the step of forming an encapsulation layer disposed on the lithium battery cells as taught by Kwak et al. in order to protect the active component materials of the lithium battery cells (Kwak et al., para. [0022]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334) as applied to claim 8 above, and further in view of Kwak et al. (US 2017/0301955).
Regarding claim 15, Iwamoto is silent regarding an all-solid lithium battery wherein the all-solid lithium battery comprises a stacking structure of multi-layer of the M rows x N columns of lithium battery cells.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the all-solid lithium battery of Iwamoto by incorporating a stacking structure of 
Modified Iwamoto is silent regarding an all-solid lithium battery wherein any two adjacent layers of lithium batteries are separated by an encapsulation layer, and the encapsulation layer is provided on negative electrode current collectors of each layer of the lithium batteries.  However, Kwak et al. teaches that it is known in the art for an all-solid lithium battery to comprise an encapsulation on the lithium battery cells (para. [0022]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the all-solid lithium battery of Iwamoto to incorporate an encapsulation as taught by Kwak et al. on any two adjacent layers of lithium batteries are separated by an encapsulation layer, and the encapsulation layer is provided on negative electrode current collectors of each layer of the lithium batteries in order to protect the active component materials of the lithium battery cells (Kwak et al., para. [0022]).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334) as applied to claim 8 above, and further in view of Kwak et al. (US 2017/0301955).
Regarding claim 16, Iwamoto teaches an all-solid lithium battery wherein any two adjacent layers of lithium batteries share negative electrode current collectors or positive electrode current collectors (Fig. 2).  Iwamoto is silent regarding an all-solid lithium battery wherein the all-solid lithium battery comprises a stacking structure of multi-layer of the M rows x N columns of lithium battery cells.  However, it would have 
Modified Iwamoto is silent regarding an all-solid lithium battery wherein an encapsulation layer is disposed on a top layer of lithium battery, wherein the encapsulation layer is disposed on the positive electrode current collectors of the top layer of lithium battery when there are an even number of layers of the lithium batteries, or the encapsulation layer is disposed on the negative electrode current collectors of the top layer of lithium battery when there are an odd number of layers of the lithium batteries.  However, Kwak et al. teaches that it is known in the art for an all-solid lithium battery to comprise an encapsulation on the lithium battery cells (para. [0022]; corresponds to an encapsulation layer disposed on a top layer of lithium battery).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the all-solid lithium battery of Iwamoto to incorporate an encapsulation as taught by Kwak et al. wherein the encapsulation layer is disposed on the positive electrode current collectors of the top layer of lithium battery when there are an even number of layers of the lithium batteries, or the encapsulation layer is disposed on the negative electrode current collectors of the top layer of lithium battery when there are an odd number of layers of the lithium batteries in order to protect the active component materials of the lithium battery cells (Kwak et al., para. [0022]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334) as applied to claim 4 above, and further in view of Shacklette et al. (US 2011/0223467).
Regarding claim 17, Iwamoto teaches a method of manufacturing an all-solid lithium battery wherein the forming of the positive electrode current collector layer comprises depositing a positive electrode current collector film on a substrate (paras. [0062] and [0063]).  However, Iwamoto is silent regarding a method wherein the positive electrode current collector film is etched by a laser process or a photolithography process to form the positive electrode current collector layer and the first connection layer; or forming the positive electrode current collector layer of the M rows x N columns of lithium battery cells on the substrate by an evaporation process using a first mask, and forming the first connection layer by the evaporation process using a second mask.  However, Shacklette et al. teaches that it is known in the art to have a method of manufacturing an all-solid lithium battery wherein the forming of the positive electrode current collector layer comprises etching the positive electrode current collector film by a laser process or a photolithography process to form the positive electrode current collector layer and the first connection layer (paras. [0067] and [0068]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the all-solid lithium battery of Iwamoto wherein the forming of the positive electrode current collector layer comprises etching the positive electrode current collector film by a laser process or a photolithography process to form the positive electrode current collector layer and the .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2004/0185334) as applied to claim 4 above, and further in view of Kwak et al. (US 2017/0301955).
Regarding claim 18, Iwamoto teaches a method of manufacturing an all-solid lithium battery wherein the forming of the negative electrode current collector layer comprises depositing a negative electrode current collector film on the negative electrode layer and the isolation layer (paras. [0062] - [0066]).  Iwamoto is silent regarding a method of manufacturing an all-solid lithium battery wherein the forming of the negative electrode current collector layer and the second connection layer on the negative electrode layer and the isolation layer comprises: etching the negative electrode current collector film by a laser process to form the negative electrode current collector layer and the second connection layer; or forming the negative electrode current collector layer on the negative electrode layer and the isolation layer by an evaporation process using a first mask, and forming the second connection layer by the evaporation process using a second mask.  However, Kwak et al. teaches that it is known in the art to have a method of manufacturing an all-solid lithium battery wherein the forming of the negative electrode current collector layer comprises etching the negative electrode current collector film by a laser process to form the negative electrode current collector layer and the second connection layer (paras. [0045] and [0053]).  Accordingly, it would have been obvious to one of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724